DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Anna Kinney on 01/27/2022.
Applicant agreed to amend the claims as follows in order to overcome the prior art rejection and more clearly point out the inventive subject matter. 
The application has been amended as follows: 
Claim 1 was amended as follows:
1.	A noninvasive glucose monitoring system operative to measure bioimpedance with magnetic field coils outside a user’s finger, comprising: 
a drive-and-sense coil operative to generate a magnetic field in blood in the user’s user’s finger or drawing blood; 
a finger clip or a coil button, wherein said drive-and-sense coil is contained in said finger clip or said coil button; 
; 
a microcontroller; and 
a microprocessor; wherein the microcontroller is operative to sequentially select a plurality of radiofrequencies below about 107 Hz at which the magnetic field is generated by the drive-and-sense coil, the electronic oscillator is operative to measure a change in mutual impedance across the drive-and-sense coil for each of the plurality of radiofrequencies, and the microprocessor is operative to calculate a glucose value from the changes in mutual impedance measured by the electronic oscillator.
Claim 2 was cancelled. 
Claim 6 was amended as follows:
6. The noninvasive glucose monitoring system of claim 1,
further comprising a data storage medium operative to store 
the glucose value
Claim 9 was amended as follows:
9.	A noninvasive method of measuring glucose in-vivo, comprising:
(a)	placing a drive-and-sense coil adjacent to a subject’s finger or pressing the subject’s finger against a drive-and-sense-coil button;
(b)	generating an electromagnetic field with the drive-and-sense coil at a plurality of frequencies below about 107 Hz, thereby 
 and 

(c) 
(d) 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508. The examiner can normally be reached Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN FARDANESH/Examiner, Art Unit 3791